Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 15 February 2022.  Claims 1, 8, 9, 15, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. (US 2005/0071461 A1) and further in view of Khijniak et al. (US 2008/0301239 A1).

Claim 1. Emerson discloses server chassis comprising: 
a plurality of servers including a hardware controller configured to provide management to each one of the servers, a plurality of server blades connected to a backplane for receiving power and Ethernet connection (P. 0004) as part of an infrastructure (P.s 0012) connected through an interconnect bus; the infrastructure including one or more video modules, each video module including a video controller and KVM redirection logic (P. 0014), each video module connected to each blade (server) (P. 0015), the infrastructure includes a management subsystem configured to process requests and administer control between the blades, the video modules and remote management consoles (RMCs) (P. 0018), configuring a video module display consoled video from that (server blade) operating system (P. 0021), activating the KVM redirection logic in the assigned video module allowing the RMC to interact with the managed blade (P. 0022) The video controllers 34 in Figure 2 are analogous to the claimed hardware controller; 
a hardware chassis management controller, the RMCs are coupled to the management subsystem through a switch (Ethernet) and the management subsystem is coupled to the video module of each server blade, the management subsystem configured to process requests and administer control between the blades, the video modules and RMCs (P. 0018), to configure a video module to display video from the server (P. 0021) The management subsystem shown in Figure 2 is analogous to the claimed chassis management controller, 
wherein, the hardware chassis management controller is in communication with the hardware controller of each of the servers through a second link and is configured to allow a second remote user to log on via a chassis management controller GUI to access the hardware controller of each one of the servers using the second link, the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users through the RMCs to perform administrative maintenance on the blades (P. 0014) The amendment changed the scope of the claims such that the first user access the hardware controller of the servers through a first link including a path through the chassis management controller (CMC) and then through the local interface card, whereas the second link includes a path through the CMC to the hardware controller of the servers, as shown in Applicant’s Fig. 1; Emerson discloses the second link,
wherein the user message is displayed in a display component, and wherein use of the display component leverages a utilization of existing hardware components in the server chassis to perform the concurrent access of the hardware controller of each of the servers by the first remote user and the second remote user, the video controller 16 scans through the frame buffer, presenting the contents to an external display device (not shown) that may be connected to the system 10 to render the image to the end user (P. 0011) video modules each include a video controller and KVM redirection logic, and the number of video modules may be chosen based on the number of simultaneous users predictably expected to perform administrative maintenance on the blades since these functions generally implement the video graphics capabilities (P. 0014) the user on the RMC may use a web browser to establish a connection to the management system (P. 0019).

Emerson does not disclose … a hardware controller configured to provide an out-of-band management to each one of the servers, as disclosed in the claims.  However, Emerson discloses a management subsystem configures the switch via a management bus, wherein the management bus may be a simple "out-of-band" management bus (P. 0015).  In the same field of invention, Mihm discloses a monitored system (P. 0014) communicably coupled to a first network and a second network (P. 0014) and to a management system, coupled to the first network, configured to receive alert messages from systems that monitor and report component failures such as for the monitored system (P. 0017) wherein if the monitored system is unable to use the first network to report the alert as a result of a failure of communications interface cards (P. 0018) the monitored system sends the alert message to a proxy system via a second communications channel, and the proxy system forwards the alert message to a second management system on behalf of the monitored system, wherein the management system receives alerts that it would otherwise not receive from the monitored system (P. 0019) to allow messages to be sent outside of the normal alert channel (P. 0032, Fig. 1-2).  By definition, “out-of-band” communication and management utilizes a communication and control channel that is not the primary network or channel.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson.  One would have been motivated to combine … a hardware controller configured to provide an out-of-band management to each one of the servers with the teachings of Emerson as Emerson provides out-of-band (OOB) management through a bus, but Emerson does not disclose a controller that provides out-of-band management of the blade servers, and it would be advantageous to Emerson to provide a more centralized mechanism through an accessible controller for OOB management for easier maintenance and programmability.

Emerson does not disclose a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card, as disclosed in the claims.  As noted above, the scope of the claims are such that the Ethernet switch of Emerson can no longer be interpreted as being analogous to the claimed local interface card.  However, Mihm discloses the monitored system is communicably coupled to the first network (P. 0014) and the proxy system is communicably coupled to the first network (P. 0016) and the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface (P. 0020, Fig. 2) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external systems (P. 0024) wherein the components of the baseboard device may be independent of the baseboard device processor (P. 0025) and the external devices include monitored systems (P. 0033).  The first network communications interface/IO controller hub/keyboard/mouse interface in the baseboard device are analogous to the claimed local interface card, in contrast to the baseboard management controller which includes a chassis management controller in the baseboard device (addressed below), and, while Mihm does not explicitly disclose that an administrator is using the management systems, Emerson explicitly discloses a user establishes a connection through a web browser with the management system and establishes a remote session to access, monitor and administer control over the server blades (P. 0018, 0019, 0020), furthermore replacing either the Ethernet switch or the management system of Emerson with the baseboard device of Mihm would allow connection and control to the server blade connection infrastructure through two network interfaces, a first connection though a local interface and a second through a chassis management controller interface. Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card with the teachings of Emerson and Mihm.  One would have been motivated to combine a local interface card configured to allow a first remote user to log on via a remote virtual keyboard, video, and mouse graphical user interface (GUI) to access the hardware controller of each of the servers using a first link, the first remote user accessing the servers through the local interface card with the teachings of Emerson and Mihm in order to provide Emerson with greater flexibility by remote and local access.

Emerson does not disclose a hardware chassis management controller that facilitates access to the local interface card by the first remote user, as disclosed in the claims.  However, Mihm discloses the baseboard device (P. 0020) includes a baseboard management controller (BMC) (P. 0021) the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2) upon detecting a fault or other anomalous conditions, the BMC generates and sends an alert message to the management system through the first communications interface (P. 0031) the alert message may be in response to the actual or impending failure of a component on the system (P. 0034).  As noted above, the baseboard device of Mihm includes a second network connection through the BMC/chassis management controller (CMC) interface, and the BMC/CMC interface is connected to the communications interface which is connected to a first network, and the BMC/CMC may communicate over the first network interface; this is analogous to the functionality of providing access to the local interface card through the hardware chassis management controller in the claimed invention.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Mihm.  One would have been motivated to combine a hardware chassis management controller that facilitates access to the local interface card by the first remote user with the teachings of Emerson and Mihm to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson does not disclose the … second link separately from and concurrently with the access by the first remote user using the local interface card, the second remote user accessing the servers through the chassis management controller, as disclosed in the claims.  However, Mihm discloses the monitored system is communicably coupled to the first network (P. 0014) and the proxy system is communicably coupled to the first network (P. 0016) and the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface (P. 0020, Fig. 2) and the baseboard device includes a BMC/CMC (P. 0021) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external systems (P. 0024) and the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2) upon detecting a fault or other anomalous conditions, the BMC generates and sends an alert message to the management system through the first communications interface (P. 0031).  As noted above the baseboard device provides two interfaces for access to the monitored devices and reporting to the management device(s) and via a communications interface (analogous to the claimed local interface) through a first network and via a BMC/CMC interface (analogous to the hardware chassis management controller) through a second network, and Emerson provides simultaneous access by  plurality of users to the server blades through the infrastructure, therefore the combination of Mihm with Emerson provides concurrent access to a plurality of servers through a plurality of channels by a plurality of users.  Therefore, considering the teachings of Emerson and Mihm, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the … second link separately from and concurrently with the access by the first remote user using the local interface card, the second remote user accessing the servers through the chassis management controller with the teachings of Emerson and Mihm.  One would have been motivated to combine the … second link separately from and concurrently with the access by the first remote user using the local interface card, the second remote user accessing the servers through the chassis management controller with the teachings of Emerson and Mihm to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Emerson does not disclose wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller, as disclosed in the claims.  However, Emerson discloses, transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015) and Mihm discloses a management system, coupled to the first network, configured to receive alert messages from systems that monitor and report component failures such as for the monitored system (P. 0017) the monitored system sends the alert message to a proxy system via a second communications channel, and the proxy system forwards the alert message to a second management system on behalf of the monitored system, wherein the management system receives alerts that it would otherwise not receive from the monitored system (P. 0019).  In the same field of invention, Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015) wherein a centralized instant messaging service enables an individual to communicate with one or more users of instant messenger service (P. 0018) instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users (P. 0021).  Combining Khijniak provides a messaging infrastructure for users of Emerson in view of Mihm to exchanges messages in addition to the messages provided by Mihm.  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller with the teachings of Emerson and Mihm.  One would have been motivated to combine wherein the accessed hardware controller facilitates out-of-band delivery of a user message from the first remote user to the second remote user via the chassis management controller with the teachings of Emerson and Mihm in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).
-------------------------
Emerson does not disclose wherein the local interface card and the chassis management controller each provide separate access to a first server of the servers via a second controller of the second server, as disclosed in the claims.  

The claimed local interface card provides access to a local user through a KVM interface, and the local interface card is connected to the CMC and each of the server controllers (Applicant’s Figure 1).

Emerson provides access to any of a plurality of users to the servers (blades) through an Ethernet switch connected to a Management Subsystem (analogous to the claimed CMC), which then provides a connection to any one of a plurality of KVM interfaces each connected to a respective server (blade) (Figure 2).  The servers are interconnected through a peripheral component interconnect bus to a switch (P. 0014).  Any server may be routed to any KVM interface through the switch (P. 0015).  However, in order for Emerson to provide the equivalent of the claimed connections, the Ethernet switch would have to provide a direct connection to any one or each of the KVM interfaces, and the Management Subsystem would have to provide a connection directly to each of the servers.  

Mihm provides access for a management system to each of a plurality of monitored systems through a first network interface, and access to a second proxy system through a second network interface, each network connected through a baseboard device.  The baseboard device includes communications interfaces for each of the first and second networks.  The baseboard device also includes a KVM interface to the monitored system, and a baseboard management controller (BMC) which includes a communications interface for the second network and a CMC which may be connected to the second network interface, the KVM interface through an I/O controller hub, and to the first network interface.  The components of the baseboard device may be connected to the baseboard processor via a system bus or they may be independent of the processor and bus (Figure 2).

Mapping the baseboard device of Figure 2 of Mihm to the system diagram of Applicant’s Figure 1, we can see that the baseboard device of Mihm includes the following analogous configurations and connections: the BMC/CMC of Mihm is connected to at least one network interface; the KVM of Mihm is a separate connection to the baseboard device; the KVM of Mihm is connected to the BMC/CMC; the KVM of Mihm is connected to each of the first network interface and the second network interface.  Referring to Figure 1 of Mihm, each of the monitored systems, which are analogous to the claimed servers, are connected to each of the first network and the second network.  Therefore, Mihm provides the analogous connections of: a user management system connected to a BMC/CMC of a plurality of monitored systems through a first network interface or a second network interface; a separate KVM interface; a connection between the BMC/CMC and the KVM interface; a connection from the KVM to the first network interface and the second network interface; a plurality of monitored systems connected to each of the first network interface and the second network interface.

Furthermore, Mihm discloses that a monitored system is able to communicate with the management system through a proxy on the second network interface, wherein the proxy system may be of the same type of system as any of the monitored systems (P. 0019).  Therefore, Mihm provides a communication path from one monitored system through a second monitored system to the management system.

While Mihm is directed to any of the monitored systems sending an alert to the management system via either of the first network interface or the second network interface, Mihm discloses that the wired embodiment of the first and second network may be implemented as an Infiniband network which is used for interconnection and communication among (and within) computers (P. 0024); therefore, the system of Mihm supports communication among all connected systems, i.e. the management system and each of the monitored systems.

The combination of Mihm with Emerson would add: the direct connection to the KVM interface and then to any of the plurality of servers (analogous to the claimed KVM device  to the local interface card to any one of the servers), and the direct connection from the Management Subsystem (CMC) to each of the servers (analogous to the claimed remote user connecting to the CMC to any of the servers), to Emerson.  Emersion provides a connection to the Management Subsystem to a KVM interface to a server (analogous to the claimed connection of a remote user to the CMC to the local interface card to a server).  Mihm provides a connection from the KVM-I/O Controller Hub to the BMC/CMC (analogous to the claimed connection from the local interface card to the CMC), a connection from the BMC/CMC to a network interface connected to other monitored systems (analogous to the claimed remote user connecting to the CMC to any one of the servers), and a connection from the KVM-I/O Controller Hub to a communications interface connected to other monitored systems (analogous to the claimed connection from the KVM device to the local interface card to any one of the servers).  Mihm disclose a communication path from a monitored system to a proxy system, which is the same type of system as a monitored system, to a management system.  Since both Emerson and Mihm disclose that the servers and the monitored systems are connected on an interconnection network, then the combination of Mihm with Emerson provides functionality analogous to the claimed providing a communication path separate access to a first server of the servers via a second controller of the second server.

Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the local interface card and the chassis management controller each provide separate access to a first server of the servers via a second controller of the second server with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine wherein the local interface card and the chassis management controller each provide separate access to a first server of the servers via a second controller of the second server with the teachings of Emerson, Mihm and Khijniak as Emerson provides out-of-band (OOB) management through a bus, but Emerson does not disclose a controller that provides out-of-band management of the blade servers, and it would be advantageous to Emerson to provide a more centralized mechanism through an accessible controller for OOB management for easier maintenance and programmability.
-------------------------
Emerson does not disclose wherein the local interface card provides a local user to the server chassis access to each of the servers within the server chassis, as disclosed in the claims.  

Any server may be routed to any KVM interface through the switch (P. 0015).  However, in order for Emerson to provide the equivalent of the claimed connections, the Ethernet switch would have to provide a direct connection to any one or each of the KVM interfaces, and the Management Subsystem would have to provide a connection directly to each of the servers.  

Mapping the baseboard device of Figure 2 of Mihm to the system diagram of Applicant’s Figure 1, we can see that the baseboard device of Mihm includes the following analogous configurations and connections: the KVM of Mihm is a separate connection to the baseboard device; the KVM of Mihm is connected to the BMC/CMC; the KVM of Mihm is connected to each of the first network interface and the second network interface.  Referring to Figure 1 of Mihm, each of the monitored systems, which are analogous to the claimed servers, are connected to each of the first network and the second network.  Therefore, Mihm provides the analogous connections of: a separate KVM interface; a connection between the BMC/CMC and the KVM interface; a connection from the KVM to the first network interface and the second network interface; a plurality of monitored systems connected to each of the first network interface and the second network interface.

The combination of Mihm with Emerson would add: the direct connection to the KVM interface and then to any of the plurality of servers (analogous to the claimed KVM device  to the local interface card to any one of the servers) to Emerson.  Emersion provides a connection to the Management Subsystem to a KVM interface to a server (analogous to the claimed connection of a remote user to the CMC to the local interface card to a server).  Mihm provides a connection from the KVM-I/O Controller Hub to a communications interface connected to other monitored systems (analogous to the claimed connection from the KVM device to the local interface card to any one of the servers).  

Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the local interface card provides a local user to the server chassis access to each of the servers within the server chassis with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine wherein the local interface card provides a local user to the server chassis access to each of the servers within the server chassis with the teachings of Emerson, Mihm and Khijniak as Emerson provides out-of-band (OOB) management through a bus, but Emerson does not disclose a controller that provides out-of-band management of the blade servers, and it would be advantageous to Emerson to provide a more centralized mechanism through an accessible controller for OOB management for easier maintenance and programmability.
-------------------------
Emerson does not disclose wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly, as disclosed in the claims.  However, Emerson discloses, transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015) and Mihm discloses a management system, coupled to the first network, configured to receive alert messages from systems that monitor and report component failures such as for the monitored system (P. 0017) the monitored system sends the alert message to a proxy system via a second communications channel, and the proxy system forwards the alert message to a second management system on behalf of the monitored system, wherein the management system receives alerts that it would otherwise not receive from the monitored system (P. 0019).  In the same field of invention, Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015) wherein a centralized instant messaging service enables an individual to communicate with one or more users of instant messenger service (P. 0018) instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users (P. 0021).  Combining Khijniak provides a messaging infrastructure for users of Emerson in view of Mihm to exchanges messages in addition to the messages provided by Mihm.  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine wherein the second remote user messages the first remote user through the chassis management controller and the local interface card directly with the teachings of Emerson, Mihm and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).
--------------------
Emerson does not disclose wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components …, as disclosed in the claims.  However, Emerson discloses, video controller 16 scans through the frame buffer, presenting the contents to an external display device (not shown) that may be connected to the system 10 to render the image to the end user (P. 0011) transactions transmitted through a switch include information indicating the destination interconnect number and device, which allows the switch to determine the transaction routing; the switch bridges one or more peripherals to one or more blades where each cycle includes a source and destination address, command and data and additionally includes a host identifier to allow the peripheral to return data to the proper blade (P. 0015).  Mihm discloses the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface, and the baseboard device includes a BMC/CMC (P. 0020, Fig. 2) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external (P. 0024) the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2) and Khijniak discloses administering devices using instant messenger services removes the need for administrators to have specific knowledge of each device's local network configuration and the need for administrators to have authority to modify the local network security settings (P. 0015) wherein a centralized instant messaging service enables an individual to communicate with one or more users of instant messenger service (P. 0018) instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users (P. 0021).  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine wherein the user message is displayed in a local display component that is in communication with the local interface card, … the local display component leverages a utilization of existing hardware components … with the teachings of Emerson, Mihm and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service  (Khijniak: Paragraph 0006).

Claim 2. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 and Khijniak further discloses instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user and further supporting relaying a message between one or more users or enabling direct communication between the one or more users (P. 0021).  Therefore, considering the teachings of Emerson, Mihm and Khijniak, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the hardware chassis management controller is further configured to send a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the hardware chassis management controller is further configured to send a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm and Khijniak in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service (Khijniak: Paragraph 0006).

Claim 3. Emerson, Mihm and Khijniak disclose the server chassis claim 2 and Emerson further discloses the hardware controller is further configured to display the reply message on the remote virtual keyboard, video, and mouse GUI, the user on an RMC may use a web browser to establish a connection to management system (P. 0019), video module configured to display video from the server (P. 0021), the RMC may interact with the managed blade and the management subsystem then may supply the RMC with a JAVA applet or AciveX control to process the KVM data; as data is procured by the KVM module it is forwarded to the applet or AciveX control running on RMC for display (P. 0022).

Claim(s) 4-7, 9-10, 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. (US 2005/0071461 A1) and Khijniak et al. (US 2008/0301239 A1) and further in view of Sarma et al. (US 2007/0233853 A1).

Claim 4. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 but do not disclose the user message indicates that the server is to be powered off in a specific amount of time, as disclosed in the claims.  However, in the same field of invention, Sarma discloses when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the user message indicates that the server is to be powered off in a specific amount of time with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 5. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 4 and Emerson further discloses the management subsystem is connected to the network via an Ethernet switch or other networking mechanism such as Fiberchannel (P.s 0012, 0018), the video modules and the management subsystem allow a number of simultaneous users through the RMCs to perform administrative maintenance on the blades (P. 0014), the user on an RMC may use a web browser to establish a connection to management system (P. 0019), the RMC may interact with the managed blade and the management subsystem then may supply the RMC with a JAVA applet or AciveX control to process the KVM data; as data is procured by the KVM module it is forwarded to the applet or AciveX control running on RMC for display (P. 0022) and Mihm discloses the management system is communicably coupled to the first network (P. 0017) through a baseboard device to a first communications interface that is connected to an I/O controller hub, and the I/O controller hub is connected to an IDE/Keyboard/Mouse interface, and the baseboard device includes a BMC/CMC (P. 0020, Fig. 2) wherein the first communication interface is connected to the (first) network such as a LAN through which the baseboard device is communicably coupled to one or more external (P. 0024) the second network (P. 0026) is connected to the BMC through a chassis management controller (P. 0027) and the BMC is connected to a fast data link parallel bus interconnecting the BMC with various items on baseboard system and provides a fast data link between connected items (P. 0030) and connecting the BMC with chassis management controller (CMC) to the communications interface connected to the first network (Fig. 2).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine wherein the user message is received by the hardware controller from the local interface card through the first link, wherein the user message is relayed to the chassis management controller through the second link with the teachings of Emerson, Mihm, Khijniak and Sarma to provide a more flexible system by allowing a remote user which may not be using a KVM interface to communicated with a terminal which is using a KVM interface, that is, the combination of Mimh with Emerson would provide a plurality of different interfaces for users to connect to and control the server and specific server blades and would further provide a communication path among the various users using the different types of interfaces.

Claim 6. Emerson, Mihm and Khijniak disclose the server chassis of claim 1 but do not disclose the user message is displayed when the server is operating in a particular state, as disclosed in the claims.  However, Emerson discloses the video module assigned to a particular blade displays consoled video from the blade operating system (P.s 0021, 0022).  In the same field of invention, Sarma discloses a task template is defined for displaying information related to managing a server on a network including changing settings, (P. 0028) troubleshooting information represented by a list of error events, events for restarting the server, or for configuration settings (P. 0035), when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the user message is displayed when the server is operating in a particular state with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine the user message is displayed when the server is operating in a particular state with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 7. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 6, and Sarma discloses when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the particular state is selected from a group consisting of when the server is in power-on self-test, when the server is running an operating system, and when the server is powered off with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the particular state is selected from a group consisting of when the server is in power-on self-test, when the server is running an operating system, and when the server is powered off with the teachings of Emerson, Mihm, Khijniak and Sarma in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim(s) 9 disclose method claim(s) similar to the server chassis claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  However, amended Claim 9 includes the additional amended limitation of, “determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted”.  Emerson does not disclose determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted, as disclosed in the claims.  However, Emerson discloses the video module assigned to a particular blade displays consoled video from the blade operating system (P.s 0021, 0022).  In the same field of invention, Sarma discloses a task template is defined for displaying information related to managing a server on a network including changing settings, (P. 0028) troubleshooting information represented by a list of error events, events for restarting the server, or for configuration settings (P. 0035), when a server is about to shut down, a notification is sent to connected users (P. 0071) notifying users at a specified time before the shutdown is to occur (P. 0073).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted with the teachings of Emerson, Mihm and Khijniak.  One would have been motivated to combine determining that the first remote user is to perform an operation on the first server that requires the first server to be restarted; and in response to the operation on the first server requiring the first server to be restarted with the teachings of Emerson, Mihm and Khijniak in order to aid a user, such as an administrator, to respond to problems on the server (Sarma: Paragraphs 0001, 0002).

Claim 10. Emerson, Mihm, Khijniak and Sarma disclose the method of claim 9 and Emerson further discloses detecting a communication request at a hardware local interface card; and displaying a communication interface at the remote virtual keyboard, video, and mouse GUI, the RMCs are coupled to the management subsystem through an Ethernet switch and the management subsystem is coupled to the video module of each server blade, the management subsystem configured to process requests and administer control between the blades, the video modules and RMCs (P. 0018), to configure a video module to display video from the server (P. 0021) and activate KVM logic in the video module to allow the RMC to interact with the (server) blade (P. 0022, Figure 2) The management subsystem 46 shown in Figure 2 is analogous to the claimed chassis management controller and the Ethernet switch is analogous to the claimed local interface card, the management subsystem is connected to both the video modules for each server blade and to the Ethernet switch; the video modules are contained in the infrastructure and connect to and manage each video controller to allow a user through an RMC to interact with a specific blade server; since all communication is through the Ethernet switch and the management subsystem; for an embodiment where a device is connected only through the local interface card, Mimh discloses that a local computer is connected to monitored through a communications interface with a KVM interface.

Claim(s) 12, 13, 14 is/are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 4, 6, 7 and is/are rejected with the same rationale.

Claim(s) 15 are directed to method (allowing, by a remote access controller graphical user interface (GUI) of the hardware controller, a first remote user to log on to access a local interface card through a chassis management controller that is in communication with the local interface card) claim(s) similar to the method claim(s) of Claim(s) 9 and is/are rejected with the same rationale.  

Claim(s) 16, 18, 19 is/are directed to method claim(s) similar to the server chassis claim(s) of Claim(s) 4, 6, 7 and is/are rejected with the same rationale.

Claim 17. Emerson, Mihm, Khijniak and Sarma disclose method of claim 15 and Khijniak further discloses instant messenger services may use various methods to successfully establish a connection between two or more users for relaying messages between users or enabling a direct connection between users so that a user can send a message directly to a different user and further supporting relaying a message between one or more users or enabling direct communication between the one or more users (P. 0021).  Therefore, considering the teachings of Emerson, Mihm, Khijniak and Sarma, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the chassis management controller sends a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the chassis management controller sends a reply message from the second remote user to the first remote user with the teachings of Emerson, Mihm, Khijniak and Sarma in order to provide a more effective method of communication for administrators and technicians to troubleshoot, configure, update, or control one or more devices by sending one or more messages via an instant messenger service (Khijniak: Paragraph 0006).

Claim(s) 8, 11, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emerson et al. (US 2006/0294254 A1) in view of Mihm et al. (US 2005/0071461 A1) and Khijniak et al. (US 2008/0301239 A1) and Sarma et al. (US 2007/0233853 A1) and further in view of Chiang et al. (US 2007/0094426 A1).

Claim 8. Emerson, Mihm, Khijniak and Sarma disclose the server chassis of claim 7, but do not disclose the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request, as disclosed in the claims.  However, in the same field of invention, Chaing discloses providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) a processor within the KVM switch routs communication paths among the computing devices, the console and the remote terminal (P. 0036) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040),.  Therefore, considering the teachings of Emerson, Mihm, Khijniak, Sarma and Chiang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the hardware local interface card is further configured to receive a communication request in response to the second remote user pressing a hotkey on the keyboard connected to the hardware local interface card, and to display a communication interface at the remote virtual keyboard, video, and mouse GUI in response to the communication request with the teachings of Emerson, Mihm, Khijniak and Sarma in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim 11. Emerson, Mihm, Khijniak and Sarma disclose the method of claim 10 but do not disclose the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the local interface card, as disclosed in the claims.  However, in the same field of invention, Chiang discloses providing a KVM interface connected to a local console that is capable of being connected to a computing device through a baseboard management controller and to a remote terminal (P. 0035) where the computing device can be a server (P. 0037) utilizing hotkeys at the local console for communication through the KVM switch (P. 0040).  Therefore, considering the teachings of Emerson, Mihm, Khijniak, Sarma  and Chiang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the local interface card with the teachings of Emerson, Mihm, Khijniak and Sarma.  One would have been motivated to combine the communication request is in response to the second remote user pressing a hotkey on a remote keyboard connected to the hardware local interface card with the teachings of Emerson, Mihm, Khijniak and Sarma in order to make the system of Emerson more efficient by providing a way for a user to save time by receiving messages remotely rather than physically going to the server to improve user management and monitoring (Chaing: paragraphs 0005, 0009).

Claim(s) 20 is/are directed to method claim(s) similar to the method claim(s) of Claim(s) 11 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.

The applicant states:
Independent claim 1 as amended recites that the local interface card and the chassis management controller each provide separate access to a first server via a second controller of the second server, and the local interface card provides a local user to the server chassis access to each of the servers within the server chassis. None of the cited references discloses the features of claim 1 and that claim therefore is allowable, as are claims 2-8 that depend from claim 9.

Independent claims 9 and 15 as amended recites features similar to claim 1 and are allowable for the same reasons that claim 9 is allowable, as are claims 10-14 that depend from claim 9 and claims 16-20 that depend from claim 15.

The examiner respectfully disagrees.  The claimed local interface card provides access to a local user through a KVM interface, and the local interface card is connected to the CMC and each of the server controllers (Applicant’s Figure 1).

Emerson provides access for any of a plurality of users to the servers (blades) through an Ethernet switch connected to a Management Subsystem (analogous to the claimed CMC), which then provides a connection to any one of a plurality of KVM interfaces each connected to a respective server (blade) (Figure 2).  The servers are interconnected through a peripheral component interconnect bus to a switch (P. 0014).  Any server may be routed to any KVM interface through the switch (P. 0015).  A remote user may access a particular server through the management subsystem (P. 0018).  However, in order for Emerson to provide the equivalent configuration of the claimed connections, the Ethernet switch would have to provide a direct connection to any one or each of the KVM interfaces, and the Management Subsystem would have to provide a connection directly to each of the servers.    

Mihm provides access for a management system to each of a plurality of monitored systems through a first network interface, and access to a second proxy system through a second network interface, each network connected through a baseboard device.  The baseboard device includes communications interfaces for each of the first and second networks.  The baseboard device also includes a KVM interface to the monitored system, and a baseboard management controller (BMC) which includes a communications interface for the second network and a CMC which may be connected to the second network interface, the KVM interface through an I/O controller hub, and to the first network interface.  The components of the baseboard device may be connected to the baseboard processor via a system bus or they may be independent of the processor and bus (Figure 2).

Mapping the baseboard device of Figure 2 of Mihm to the system diagram of Applicant’s Figure 1, we can see that the baseboard device of Mihm includes the following analogous configurations and connections: the BMC/CMC of Mihm is connected to at least one network interface; the KVM of Mihm is a separate connection to the baseboard device; the KVM of Mihm is connected to the BMC/CMC; the KVM of Mihm is connected to each of the first network interface and the second network interface.  Referring to Figure 1 of Mihm, each of the monitored systems, which are analogous to the claimed servers, are connected to each of the first network and the second network.  Therefore, Mihm provides the analogous connections of: a user management system connected to a BMC/CMC of a plurality of monitored systems through a first network interface or a second network interface; a separate KVM interface; a connection between the BMC/CMC and the KVM interface; a connection from the KVM to the first network interface and the second network interface; a plurality of monitored systems connected to each of the first network interface and the second network interface.

Furthermore, Mihm discloses that a monitored system is able to communicate with the management system through a proxy on the second network interface, wherein the proxy system may be of the same type of system as any of the monitored systems (P. 0019).  Therefore, Mihm provides a communication path from one monitored system through a second monitored system to the management system.

While Mihm is directed to any of the monitored systems sending an alert to the management system via either of the first network interface or the second network interface, Mihm discloses that the wired embodiment of the first and second network may be implemented as an Infiniband network which is used for interconnection and communication among (and within) computers (P. 0024); therefore, the system of Mihm supports communication among all connected systems, i.e. the management system and each of the monitored systems.

The combination of Mihm with Emerson would add: the direct connection to the KVM interface and then to any of the plurality of servers (analogous to the claimed KVM device  to the local interface card to any one of the servers), and the direct connection from the Management Subsystem (CMC) to each of the servers (analogous to the claimed remote user connecting to the CMC to any of the servers), to Emerson.  Emersion provides a connection to the Management Subsystem to a KVM interface to a server (analogous to the claimed connection of a remote user to the CMC to the local interface card to a server).  Mihm provides a connection from the KVM-I/O Controller Hub to the BMC/CMC (analogous to the claimed connection from the local interface card to the CMC), a connection from the BMC/CMC to a network interface connected to other monitored systems (analogous to the claimed remote user connecting to the CMC to any one of the servers), and a connection from the KVM-I/O Controller Hub to a communications interface connected to other monitored systems (analogous to the claimed connection from the KVM device to the local interface card to any one of the servers).  Mihm disclose a communication path from a monitored system to a proxy system, which is the same type of system as a monitored system, to a management system.  Since both Emerson and Mihm disclose that the servers and the monitored systems are connected on an interconnection network, then the combination of Mihm with Emerson provides functionality analogous to the claimed providing a communication path separate access to a first server of the servers via a second controller of the second server.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        
4/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177